DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 31 December 2020.  The amendment filed 31 December 2020 amended claims 1.  Claim 6 has been cancelled and claims 2 was previously canceled.  Currently Claims 1, and 3-5 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained. 

Response to Arguments

Applicant's arguments filed 30 July 2020 have been fully considered but they are not persuasive.

The Applicant argues on pages 4-5 that “Applicant has amended independent claim 1 to include further specifics and technical details… it is clear form claims 1 as amended, that even if one were to consider the claimed method to be an abstract idea, it is integrated into a practical application, and is therefore directed to statutory subject matter.  Claim 1 solve problems that arise when updates are made to existing case management solutions, and in particular problems 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that while the Applicant argues of the word automatically it is not clear that this is performed in any other way than a person who has looked up data from a file, received information from a call or radio from a second person and then after making a decision calling others (i.e. at that same instant or automatically) to start other tasks.   Additionally, it is viewed that what is being claimed is similar to a person who is looking up a task template for performing different kinds of tasks or projects.  Updating the individual tasks within those templates by a person.  This is viewed as being performed mentally or using a pen or paper forms (i.e. with pencil and paper).  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and at best could be an abstract idea that could be performed with a pen and paper performed by a generic computer without providing significantly more.  As noted in the previous Office Action it has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).  It is also noted that it is well settled in the art that project planning and management based on current statuses of projects changes take place 
Additionally, the mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a 

The remaining applicant's arguments filed 31 December 2020 have been fully considered but are viewed as moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1 and 3-5 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1 and 3-5 is/are directed to the abstract idea of collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1 and 3-5) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1 and 3-5) is/are directed to a computer implemented method and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 3-5 recite(s) a mental process or certain methods of organizing human activity.  Specifically the independent claim 1 recite a mental process: as drafted, the claim recites the limitation of identifying a list of tasks associated with the case instance and processing the case instance which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “case management solution,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “case management solution” language, the claim encompasses the user manually collecting information regarding case instances and assigning tasks based on the case instance. The mere nominal recitation of a generic case management solution does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data deploying, invoking, and gathering steps required to perform the collecting, processing, and saving steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that the case management solution is used to perform both the identifying and processing steps.  The case management solution in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel).  This generic case management limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): deploying, invoking, gathering, and saving steps provide the identifying and processing steps. The deploying, invoking, gathering, and saving steps are recited at a high level of generality (i.e., as a general means of collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel), and amounts to mere data collecting, which is a form of insignificant extra-solution activity. The case management solution that performs the comparison step is also recited at a high level of generality, and merely automates the identifying and processing steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel). 



Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) (1) recite(s) deploying an update, invoking a case synchronization, using the provided one or more input, selecting a case type, collecting a list of tasks, gather one or more case instance, process the gathered case instances, comparing current tasks, and saving the processed case instance are viewed as an 

Thus the claims recites an abstract idea directed to a mental process (i.e. collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel).  Using a computer to invoking, using, selecting, collecting, gathering, processing, comparing, and saving the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The of collecting and updating information regarding a task with respect to a case in order to assign the proper tasks to the right personnel would clearly be to a mental activity that a company would go through in order to decide tasks to assign to patients.  The specification makes it clear that the claimed invention is directed to the mental activity consisting of data gathering, data analysis to determine how assign tasks for specific cases:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claim 5 recite limitations which further limit the claimed analysis of data.

Claim 4 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required with respect to the currently filed claims the implementing steps can be found in Madhusudan which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claim 3 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the cases what type of tasks to assign.  This is not a 

Step 2B

The claim(s) 1 and 3-5 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s) as supported by the Madhusudan reference. An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why 

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glatt et al. (U.S. Patent Publication 2011/0270621 A1) (hereafter Glatt) in view of Grey et al. (U.S. Patent Publication 2012/0316845 A1) (hereafter Grey) in further view of Kono et al. (U.S. Patent Publication 2012/0215895 A1) (hereafter Kono).

Referring to Claim 1, Glatt teaches a computer-implemented method for a case management solution,

deploying an updated case management solution in the production environment (see; par. [0076] of Glatt teaches managing and updating information of patients in a case management environment). 

invoking a case synchronization tool and providing one or more input parameters as arguments to the case synchronization tool (see; par. [0116] of Glatt teaches synchronizing data related to data derived from patients related data inputted as part of a care centers in determined which of three modules (i.e. arguments)).

using the provided one or more input parameters as arguments to connect the case synchronization tool to the production environment (see; par. [0116] of Glatt teaches input data to synchronize data between the three modules).

selecting, a case type based on the one or more input parameters, wherein the case type is affected by the deployment of the updated to the case management solution, and wherein the case type has an associated case type definition file: (see; par. [0135]-[0139] of Glatt teaches a definition of certain number of criteria (i.e. parameters) that are used as inclusion criteria, par. [0116] which is collected from input data).

collecting a list of tasks associated with the case type, based on the one or more input parameters, wherein the tasks in the list of tasks were defined for the original case management system, and wherein each task in the list of tasks belongs to one of an inclusive task group and an exclusive task group (see; par. [0135]-[0143] of Glatt teaches collecting operations (i.e. tasks) associated with a patent that is collected, par. [0116] from input data, where par. [0136] patient data records (i.e. original case), that is part of par. [0139] an initialization evaluation (i.e. original task)).



Grey teaches using the one or more input parameters as arguments to gather one or more case instances from a target repository, wherein the one or more case instances were created prior to a last modified date of the case type definition file (see; par. [0037] of Grey teaches the collecting of tasks and analyzing them to determine the amount of time to perform each task and includes resource capability information (i.e. input parameter) and determine if it is appropriate to fill in missing data, add new information, replace existing data or retain the existing data (i.e. compare to prior last modified data), and 
	saving the processed case instances and associated case instance identifiers in the target repository (see; par. [0037] of Grey teaches upon the determining of how to handle the information based on collected resource capability information (i.e. input parameter) and determine if it is appropriate to fill in missing data, add new information, replace existing data or retain the existing data (i.e. compare to prior last modified data), which may also include tasks (i.e. case identifiers) to determine proper integration of the information (i.e. saving to target repository).

The Examiner notes that Glatt teaches similar to the instant application teaches a patient related data management system and method within the scope of an evaluation operation.  Specifically, Glatt discloses the collecting input data relating to patents and validating the using automatic processing the registration and deployment of treatment based on an evaluation operation using case management tools it is therefore viewed as analogous art in the same field of endeavor. Additionally, Grey teaches a system and method for distributed calculation of risk prediction and optimization utilizing an analysis of data and as it is comparable in certain respects to Glatt which a patient related data management system and method within the scope of an evaluation operation in the collecting and analysis of data for management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Grey discloses using the one or more input parameters as arguments to gather one or more case instances from a target repository, wherein the one or more case instances were created prior to a last modified date of the case type definition file, and saving the processed case instances and associated case instance identifiers in the target repository.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Glatt using the one or more input parameters as arguments to gather one or more case instances from a target repository, wherein the one or more case instances were created prior to a last modified date of the case type definition file, and saving the processed case instances and associated case instance identifiers in the target repository as taught by Grey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Glatt and Grey teach the collecting and analysis of data in order to how best to manage and allocate data as necessary in a business environment and they do not contradict or diminish the other alone or when combined.

Glatt in view of Grey does not explicitly disclose the following limitation, however,

Kono teaches processing the gathered case instances to add missing tasks, by comparing current tasks defined for the case instances with the collected list of tasks associated with the case type, taking into account inclusive task groups (see; par. [0185] of Kono teaches the comparing of tasks to be performed, par. [0251] determining missing information regarding tasks 

The Examiner notes that Glatt teaches similar to the instant application teaches a patient related data management system and method within the scope of an evaluation operation.  Specifically, Glatt discloses the collecting input data relating to patents and validating the using automatic processing the registration and deployment of treatment based on an evaluation operation using case management tools it is therefore viewed as analogous art in the same field of endeavor. Additionally, Grey teaches a system and method for distributed calculation of risk prediction and optimization utilizing an analysis of data and as it is comparable in certain respects to Glatt which a patient related data management system and method within the scope of an evaluation operation in the collecting and analysis of data for management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Kono teaches the management of a computer system based on relationship information that is determined by acquiring detailed information and thus utilizes an analysis of data and as it is comparable in certain respects to Glatt and Grey which a patient related data management system and method within the scope of an evaluation operation in the collecting and analysis of data for management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.
This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Glatt and Grey discloses the collecting input data relating to patents and validating the using automatic processing the registration and deployment of treatment based on an evaluation operation using case management tools However, Glatt and Grey fails to disclose processing the gathered case instances to add missing tasks, by comparing current tasks defined for the case instances with the collected list of tasks associated with the case type, taking into account inclusive task groups.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Glatt and Grey processing the gathered case instances to add missing tasks, by comparing current tasks defined for the case instances with the collected list of tasks associated with the case type, taking into account inclusive task groups as taught by Kono since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Glatt, Grey, and Kono teach the collecting and analysis of data in order to how best to manage and allocate data as necessary in a business environment and they do not contradict or diminish the other alone or when combined.


Referring to Claim 3, see discussion of claim 1 above, while Glatt in view of Grey in further view of Kono teaches the method above, Glatt further discloses a method having the limitations of,

the one or more input parameters include one or more of: case type information, a list of tasks for each case type, tasks to include, tasks to exclude, parameters for connecting to the production environment, parameters for controlling the number of case instances to process, and parameters for specifying a filter to narrow down the list of case instances to synchronize (see; par. [0135]-[0143] of Glatt teaches collecting operations (i.e. tasks) associated with a patent that is collected, par. [0116] from input data, where par. [0136] patient data records (i.e. original case), that is part of par. [0139] an initialization evaluation (i.e. original task)).


Referring to Claim 4, see discussion of claim 3 above, while Glatt in view of Grey in further view of Kono teaches the method above, Glatt does not explicitly disclose a method having the limitations of, however,

Grey teaches retrieving a list of tasks associated with the case instance based on the case type information (see; par. [0037] of Grey teaches retrieving a list of completed tasks and determine if the result is a new or prior task case (case type)).

The Examiner notes that Glatt teaches similar to the instant application teaches a patient related data management system and method within the scope of an evaluation operation.  Specifically, Glatt discloses the collecting input data relating to patents and validating the using automatic processing the registration and deployment of treatment based on an evaluation operation using case management tools it is therefore viewed as analogous art in the same field of endeavor. Additionally, Grey teaches a system and method for distributed calculation of risk prediction and optimization utilizing an analysis of data and as it is comparable in certain respects to Glatt which a patient related data management system and method within the scope of an evaluation operation in the collecting and analysis of data for management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Glatt discloses the collecting input data relating to patents and validating the using automatic processing the registration and deployment of treatment based on an evaluation operation using case management tools However, Glatt fails to disclose retrieving a list of tasks associated with the case instance based on the case type information.

Grey discloses retrieving a list of tasks associated with the case instance based on the case type information.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 5, see discussion of claim 4 above, while Glatt in view of Grey in further view of Kono teaches the method above, Glatt does not explicitly disclose a method having the limitations of, however,

Grey teaches filtering the list of tasks associated with the case instance based on the tasks to include and the tasks to exclude input parameters (see; par. [0037] of Grey teaches during the decision if the task is new or a prior task determine how to further integrate the information).

The Examiner notes that Glatt teaches similar to the instant application teaches a patient related data management system and method within the scope of an evaluation operation.  Specifically, Glatt discloses the collecting input data relating to patents and validating the using automatic processing the registration and deployment of treatment based on an evaluation operation using case management tools it is therefore viewed as analogous art in the same field of endeavor. Additionally, Grey teaches a system and method for distributed calculation of risk prediction and optimization utilizing an analysis of data and as it is comparable in certain respects to Glatt which a patient related data management system and method within the scope of an evaluation operation in the collecting and analysis of data for management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Grey discloses filtering the list of tasks associated with the case instance based on the tasks to include and the tasks to exclude input parameters.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Glatt filtering the list of tasks associated with the case instance based on the tasks to include and the tasks to exclude input parameters as taught by Grey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Glatt and Grey teach the collecting and analysis of data in order to how best to manage and allocate data as necessary in a business environment and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al. (U.S. Patent Publication 2012/0066633 A1) discloses a system for managing task that is for processing to computer system and that is based on user operation and method for displaying information related to task of that type.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623